Order, Supreme Court, Bronx County (Sallie Manzanet, J.), entered May 11, 2004, which, in an action for personal injuries, denied defendant’s motion pursuant to CELR 510 (3) to change venue from Bronx County, where plaintiff resides, to Westchester County, where the accident occurred, unanimously affirmed, without costs.
The motion was properly denied for failure to show the availability of the three witnesses named in defendant’s papers in support of the motion, the nature and materiality of their expected testimony and the manner in which they are inconvenienced by the Bronx County venue (see Cardona v Aggressive Heating, 180 AD2d 572, 572 [1992]; Argano v Scuderi, 6 AD3d *279211 [2004]). Concur — Buckley, EJ., Saxe, Friedman, Williams and Sweeny, JJ.